FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                       September 18, 2013
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT


 TIMOTHY DOYLE YOUNG,
                Petitioner–Appellant,                           No. 13-1259
           v.                                         (D.C. No. 1:13-CV-01136-LTB)
 WARDEN BERKEBILE,                                               (D. Colo.)
                Respondent–Appellee.


                               ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.



       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       Petitioner Timothy Young, a federal prisoner proceeding pro se, seeks review of

the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition. In his original

petition, Petitioner argued that the Bureau of Prisons had improperly denied him good-

time credits “in direct violation of Policy.” (R. at 3.) Petitioner additionally asserted that



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
various prison officials refused to provide him with the necessary habeas corpus forms

and continued to withhold his inmate account statement and legal envelopes.1 After

reviewing Petitioner’s petition, the magistrate judge issued an order directing Petitioner to

cure various deficiencies in his pleading within thirty days. Specifically, the magistrate

judge identified the following deficiencies: (1) Petitioner failed to submit a motion to

proceed in forma pauperis pursuant to 28 U.S.C. § 1915, (2) Petitioner failed to submit a

certified statement showing the current balance in his prison account, (3) Petitioner’s

petition was not submitted on the proper court forms, and (4) Petitioner’s “claims

challenge the execution of his sentence and [should be] raised in an action filed pursuant

to 28 U.S.C. § 2241” as opposed to the general “Habeas Corpus” document Petitioner

originally filed. (R. at 8.) The magistrate judge further instructed Petitioner that if he

was unable to comply with the order because of the prison officials’ alleged refusal to

provide the necessary documents and information, Petitioner “must provide evidence that

he submitted a request to prison staff for each of the three items and prison staff

responded telling him that they would not provide any of the three items.” (Id.) The

magistrate judge concluded by warning Petitioner that “fail[ure] to cure the designated

deficiencies within thirty days from the date of this Order” would result in dismissal

“without further notice.” (R. at 9 (bolding omitted).) Rather than comply with the



       1
         We previously affirmed the district court’s dismissal of a separate § 2241 petition
filed by Petitioner because he had failed to file a certified statement showing the balance
in his prison account. Young v. Bureau of Prisons, 368 F. App’x 889 (10th Cir. 2010).

                                             -2-
magistrate judge’s order, Petitioner filed an identical pleading to his original petition. He

made no effort to comply with the magistrate judge’s order to substantiate his repeated

allegation that prison officials refused to provide the necessary documents and

information. As a result of Petitioner’s failure to comply with the order, the district court

dismissed Petitioner’s petition without prejudice.

       Petitioner now appeals, arguing the district court erred in dismissing his petition.

He argues only generally that the court’s order “ignored the law” (Petitioner’s Opening

Br. at 4)—particularly that “‘Federal Rule of Civil Procedure 8(a)(2) requires only a short

and plain statement of the claim showing that the pleader is entitled to relief,’” (id. at 3

(quoting Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007)))— “ignored the facts,” and

“ignored the grounds for relief” (id. at 4). Petitioner, however, makes no attempt to

excuse his failure to comply with the magistrate judge’s order or his failure to explain to

the magistrate judge, if true, why it was impossible to cure the designated deficiencies.

After reviewing the record on appeal, and particularly in light of the sparsity of

Petitioner’s briefing, we see no error in the district court’s dismissal of Petitioner’s

petition. Accordingly, the district court’s order is AFFIRMED. Petitioner’s motion to

proceed in forma pauperis on appeal is GRANTED.

                                                    Entered for the Court



                                                    Monroe G. McKay
                                                    Circuit Judge


                                              -3-